           Case 5:18-cv-04124-SAC-TJJ Document 8 Filed 02/06/19 Page 1 of 4




                                 IN THE UNITED STATES DISTRICT COURT
                                          DISTRICT OF KANSAS

TIMOTHY C. HARRIS,                        )
           Plaintiff,                     )
v.                                        )      Case No. 18-4124 SAC/TJJ
                                          )
CITY OF TOPEKA, KANSAS, and               )
OFFICER CHRISTOPHER JANES                 )
            Defendants.                   )
______________________________________________________________________________

    DEFENDANTS CITY OF TOPEKA AND CHRISTOPHER JANES’S ANSWER TO
                        PLAINTIFF’S COMPLAINT

          Defendants City of Topeka and Christopher Janes, ("Defendants") answer the allegations

in Plaintiff's Complaint as follows:

          1.         Defendants deny the allegations of Paragraphs 1-2.

          2.         In response to Paragraph 3, Defendants admit this court has jurisdiction of federal

questions and can exercise pendent jurisdiction if appropriate.

          3.         Defendants are without sufficient information to admit or deny the allegations

contained in Paragraph 4 and therefore deny the same.

          4.         Defendants admit venue is appropriate in this court, demand a trial by jury, and

designate the City of Topeka as the place of trial.

                                                 PARTIES

          5.         Defendants are without sufficient information to admit or deny the allegations

contained in Paragraph 6 and therefore deny the same.

          6.         Defendants admit that the City of Topeka is a municipality organized under the

laws of the State of Kansas, and that it may be served at 215 SE 7th Street, Topeka, Kansas. The

remaining allegations in Paragraph 7 call for a legal conclusion and cannot be sufficiently admitted

or denied; as such, the allegations are denied.

Harris, Timothy v. City, et al                                                                  Page 1 of 4
Answer of Defendants
18-4124 SAC/TJJ
           Case 5:18-cv-04124-SAC-TJJ Document 8 Filed 02/06/19 Page 2 of 4




          7.         Defendants admit that Officer Janes was at all relevant times employed as an officer

by the City of Topeka in the Police Department, and that he acted under color of law in the scope

of his employment. The remaining allegations in Paragraph 8 call for a legal conclusion and cannot

be sufficiently admitted or denied, as such, the allegations are denied.

                                                   FACTS

          8.         Defendants admit that Plaintiff sat in a car parked near 2600 SE 10th, Topeka,

Kansas with a female. Defendants are without sufficient information to admit or deny the

remaining allegations contained in Paragraph 9 and therefore deny the same.

          9.         In response to Paragraph 10, Defendants admit that Defendant Janes approached

the car Plaintiff was sitting in and questioned him. Defendants deny the remaining allegations in

paragraph 10.

          10.        Defendants deny the allegations contained in Paragraphs 11-14.

                             Count 1 – 42 U.S.C. § 1983 Claim for Excessive Force

          11.        Defendants re-allege their responses to Paragraphs 1-14 as set forth herein and deny

the same where applicable in response to paragraph 15 of the Complaint.

          12.        Defendants deny the allegations contained in Paragraphs 16-18.

                                  Count 2 – 42 U.S.C. § 1983 – Lack of Training

          13.        Defendants re-allege their responses to Paragraphs 1-18 as set forth herein and deny

the same where applicable in response to paragraph 19 of the Complaint.

          14.        Defendants deny the allegations contained in Paragraphs 20-21.

          15.        Defendants admit that the officer was acting under the color of law.

          16.        Defendants deny the allegations contained in Paragraphs 23-29.




Harris, Timothy v. City, et al                                                                   Page 2 of 4
Answer of Defendants
18-4124 SAC/TJJ
           Case 5:18-cv-04124-SAC-TJJ Document 8 Filed 02/06/19 Page 3 of 4




                                         AFFIRMATIVE DEFENSES

          For its affirmative defenses and for further answer, Defendants states as follows:

          1.         The complaint fails to state a claim for relief pursuant to Fed. R. Civ. P. 12(b)(6).

          2.         Defendants did not violate Plaintiff’s clearly established constitutional rights.

          3.         Based on the totality of the circumstances, Defendants’ actions were objectively

reasonable.

          4.         Defendant Janes is entitled to qualified immunity.

          5.         Defendants reserve the right to raise additional affirmative defenses that may be

discovered through the course of these proceedings.

          WHEREFORE, having fully answered, Defendants pray that Plaintiff take nothing by his

Complaint and that Defendants be granted judgment for costs, fees and such other and further relief

as the Court deems just and equitable.

                                                            Respectfully Submitted:

                                                            CITY OF TOPEKA

                                                            BY: /s/ Mary R. Starr
                                                                Mary R. (Shelly) Starr, #12896
                                                                Chief of Litigation
                                                                Nicholas H. Jefferson, #25530
                                                                Assistant City Attorney
                                                                Legal Department
                                                                215 SE 7th Street, Room 353
                                                                Topeka, Kansas 66603
                                                                (785) 368-3883;
                                                                (785) 368-3901 (fax)
                                                                sstarr@topeka.org
                                                                njefferson@topeka.org
                                                                Attorneys for Defendants




Harris, Timothy v. City, et al                                                                     Page 3 of 4
Answer of Defendants
18-4124 SAC/TJJ
           Case 5:18-cv-04124-SAC-TJJ Document 8 Filed 02/06/19 Page 4 of 4




                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 6th day of February, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send a notice of electronic filing
to the following: Rick E. Bailey, Andrew M. Stroth, and Carlton Odim.


                                                     /s/ Mary R. Starr
                                                     Mary R. Starr




Harris, Timothy v. City, et al                                                              Page 4 of 4
Answer of Defendants
18-4124 SAC/TJJ
